  Case 19-10214 Doc             121 Filed 07/09/19 Entered                 07/09/19 16:33:22
               Desc            Main Document            Page                1 of 3




                    UNITED STATES BANKRUPTCY COURT
                                   FOR THE
                            DISTRICT OF VERMONT
  _________________________________________
  In re:

   HERMITAGE INN REAL ESTATE HOLDING
   COMPANY, LLC,                                                    Case No. 19-10214
                                                                    Chapter 11
   Debtor
   ________________________________________


                       CONTINUED OBJECTION TO
      THE DEBTOR’S MOTION FOR ORDER AUTHORIZING THE DEBTOR TO
            ASSUME INSURANCE PREMIUM FINANCE AGREEMENT
                AND TO PROVIDE ADEQUATE PROTECTION

       Now comes Barnstormer Summit Lift, LLC (“Barnstormer”), by and through its

attorneys, Phillips, Dunn, Shriver & Carroll, P.C., and files this Continued Objection to the

Debtor’s Motion (Doc # 90) For Order Authorizing the Debtor to Assume Insurance Premium

Finance Agreement and to Provide Adequate Protection, filed by Hermitage Inn Real Estate

Holding Company, LLC (“HIREHC” or “Debtor”) and in support thereof states as follows:

       Barnstormer previously filed an objection to Debtor’s Motion (Doc #99). At (and prior

 to) the initial hearing on Debtor’s Motion, and Debtor’s counsel indicated that Debtor would be

 obtaining additional insurance coverage for the Barnstormer Summit Lift, Barnstormer’s sole

 collateral.

       The insurance policy included with the Supplemental Filing by Debtor (Doc # 117) does

 not provide insurance coverage for the Barnstormer Summit Lift, and the Supplemental Filing

 does not provide insurance coverage for the Barnstormer Summit Lift. In addition, the budget



                                                1
 Case 19-10214 Doc             121 Filed 07/09/19 Entered                07/09/19 16:33:22
              Desc            Main Document            Page               2 of 3


submitted for Court approval in connection with Debtors’ Motion for DIP Financing does not

include any costs for supplemental insurance that would cover the Barnstormer Summit Lift.

      Objections to default provisions and affirmations in the FIRST financing agreement were

raised by the Court and others at the initial hearing on Debtors’ Motion for Authorization to

Assume Insurance, and Debtors’ Supplement to its Motion does not address those objections.

      Accordingly, Barnstormer renews its prior objection for all the reasons stated therein,

including but not limited to that the Motion and proposed Order do not adequately address the

requirements of the Code, and objects to the Motion to the extent it provides neither coverage

nor adequate protection to Barnstormer. In addition, the Motion fails to provide adequate

protection for any secured lien holders other than Berkshire Bank.

      Finally the Motion anticipates that the only source of funding the FIRST Insurance

Funding agreement is the DIP Financing. Barnstormer will be filing a separate objection to

Debtors’ proposed DIP Financing.

      Dated at Brattleboro, Vermont this 9th day of July, 2019.


                                            BARNSTORMER SUMMIT LIFT, LLC



                                            __/s/ David N. Dunn_________
                                            David N. Dunn, Esq.
                                            Phillips, Dunn, Shriver & Carroll, P.C.
                                            147 Western Ave
                                            Brattleboro, VT 05301
                                            (802) 257-7244 x112
                                            ddunn@pdsclaw.com




                                              2
  Case 19-10214 Doc             121 Filed 07/09/19 Entered               07/09/19 16:33:22
               Desc            Main Document            Page              3 of 3



                    UNITED STATES BANKRUPTCY COURT
                                   FOR THE
                            DISTRICT OF VERMONT
  _________________________________________
  In re:

   HERMITAGE INN REAL ESTATE HOLDING
   COMPANY, LLC,                                                   Case No. 19-10214
                                                                   Chapter 11
   Putative Debtor
   ________________________________________


                                CERTIFICATE OF SERVICE

        I hereby certify that, on the 9th day of July, 2019, a copy of the Continued Objection to
the Debtor’s Motion For Order Authorizing the Debtors to Assume Insurance Premium Finance
Agreement and to Provide Adequate Protection was served on all parties of record electronically
via the Court’s CM/ECF System.


                                             __/s/ David N. Dunn_________
                                             David N. Dunn, Esq.
                                             Phillips, Dunn, Shriver & Carroll, P.C.
                                             147 Western Ave
                                             Brattleboro, VT 05301
                                             (802) 257-7244 x112
                                             ddunn@pdsclaw.com




                                               3
